

115 S1300 IS: Sixth Amendment Preservation Act
U.S. Senate
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1300IN THE SENATE OF THE UNITED STATESJune 7, 2017Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the indefinite detention of persons by the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sixth Amendment Preservation Act. 2.Prohibition on the indefinite detention of persons by the United States (a)Limitation on detentionSection 4001 of title 18, United States Code, is amended—
 (1)by striking subsection (a) and inserting the following:  (a)No person shall be imprisoned or otherwise detained by the United States except consistent with the Constitution.;
 (2)by redesignating subsection (b) as subsection (c); and (3)by inserting after subsection (a) the following:
					
 (b)(1)A general authorization to use military force, a declaration of war, or any similar authority, on its own, shall not be construed to authorize the imprisonment or detention without charge or trial of a person apprehended in the United States.
 (2)Paragraph (1) applies to an authorization to use military force, a declaration of war, or any similar authority enacted before, on, or after the date of the enactment of the Sixth Amendment Preservation Act.
 (3)This section shall not be construed to authorize the imprisonment or detention of any person who is apprehended in the United States..
				(b)Repeal of authority of the Armed Forces of the United States To detain covered persons pursuant to
 the authorization for use of military forceSection 1021 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 801 note) is repealed.